Exhibit 10.01





Eleventh Amendment to Credit and Security Agreement


This Eleventh Amendment to Credit and Security Agreement (herein, the
“Amendment”) is entered into as of September 24, 2019 (the “Effective Date”),
among Martin Marietta Funding LLC, a Delaware limited liability company
(“Borrower”), Martin Marietta Materials, Inc., a North Carolina corporation, as
initial Servicer (the “Servicer”), each commercial paper conduit and financial
institution from time to time a party to the Credit and Security Agreement (as
defined below) as lenders (the “Lenders”), and SunTrust Bank (“SunTrust”), a
Georgia banking corporation, in its capacity as administrative agent for the
Lenders (in such capacity, together with its successors and assigns, the
“Administrative Agent”).


Preliminary Statements


Whereas, the Borrower, the Servicer, the Lenders and the Administrative Agent
entered into a certain Credit and Security Agreement, dated as of April 19, 2013
(the Credit and Security Agreement, as the same has been amended prior to the
date hereof, being referred to herein as the “Credit and Security Agreement”). 
All capitalized terms used herein without definition shall have the same
meanings herein as such terms have in the Credit and Security Agreement;


Whereas, the Borrower and the Servicer have requested that the Administrative
Agent and the Lenders agree to amend the Credit and Security Agreement and the
Administrative Agent and the Lenders are willing to do so under the terms and
conditions set forth in this Amendment;


Now, Therefore, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:


Section 1.
Amendment.



Subject to the satisfaction of the conditions precedent set forth in Section 2
below, the Credit and Security Agreement shall be amended as follows:


1.1.          The second paragraph appearing in Section 3.1(l) of the Credit and
Security Agreement is hereby amended and restated in its entirety and as so
amended and restated shall read as follows:


The Borrower is in compliance in all material respects with the Foreign Corrupt
Practices Act, 15 U.S.C. §§ 78dd‑1, et seq., as amended from time to time, and
other applicable anti-corruption laws in effect in jurisdictions in which the
Borrower and its Subsidiaries do business (collectively, “Anti-Corruption
Laws”).  The Borrower has not made a payment, offering, or promise to pay, or
authorized the payment of, money or anything of value (i) in order to assist in
obtaining or retaining business for or with, or directing business to, any
foreign official, foreign political party, party official or candidate for
foreign political office, (ii) to a foreign official, foreign political party or
party official or any candidate for foreign political office, or (iii) with the
intent to induce the recipient to misuse his or her official position to direct
business wrongfully to the Borrower in violation of the Anti-Corruption Laws.


1.2.          The second paragraph appearing in Section 3.2(n) of the Credit and
Security Agreement is hereby amended and restated in its entirety and as so
amended and restated shall read as follows:


The Servicer is in compliance in all material respects with the Anti-Corruption
Laws, and any applicable foreign counterpart thereto.  The Servicer has not made
a payment, offering, or promise to pay, or authorized the payment of, money or
anything of value (i) in order to assist in obtaining or retaining business for
or with, or directing business to, any foreign official, foreign political
party, party official or candidate for foreign political office, (ii) to a
foreign official, foreign political party or party official or any candidate for
foreign political office, or (iii) with the intent to induce the recipient to
misuse his or her official position to direct business wrongfully to the
Servicer in violation of the Anti-Corruption Laws.





--------------------------------------------------------------------------------





1.3.          Section 5.2(i) of the Credit and Security Agreement is hereby
amended and restated in its entirety and as so amended and restated shall read
as follows:


(i)          Use of Proceeds.  The Borrower will not use the proceeds of the
Loans for any purpose other than paying for Receivables and Related Security
under and in accordance with the Purchase Agreement and for other purposes
permitted by its Organizational Documents and the Delaware Limited Liability
Company Act. No part of the proceeds of the Loans will be used directly or, to
the knowledge of the Borrower, indirectly (a) to fund any operations,
activities, business or transactions of, in, or with, a Sanctioned Person or a
Sanctioned Country, (b) in any manner that would result in the violation of any
Sanctions applicable to any party hereto or (c) in furtherance of an offer,
payment, promise to pay, or authorization of the payment or giving of money, or
anything else of value, to any Person in violation of any Anti-Corruption Laws.


1.4.          The defined term “Facility Termination Date” appearing in Exhibit
I to the Credit and Security Agreement is hereby amended and restated in its
entirety and as so amended and restated shall read as follows:


“Facility Termination Date” means the earlier of (i) September 23, 2020, and
(ii) the Amortization Date.


1.5.          The following defined terms are hereby added to Exhibit I of the
Credit and Security Agreement in alphabetical sequence and shall read as
follows:


“Anti-Corruption Laws” has the meaning set forth in Section 3.1(l).


“Sanctions” means the laws, rules, regulations and executive orders promulgated
or administered to implement economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the United States
government, including those administered by OFAC, the US State Department, or
the US Department of Commerce, or (b) to the extent applicable to the Borrower
or its Subsidiaries, the United Nations Security Council, the European Union or
Her Majesty’s Treasury of the United Kingdom.


Section 2.
Conditions Precedent.



The effectiveness of this Amendment is subject to the satisfaction of all of the
following conditions precedent:



--------------------------------------------------------------------------------



2.1.          The Borrower, the Servicer, the Lenders and the Administrative
Agent shall have executed and delivered this Amendment.


2.2.          The Administrative Agent shall have received a fully executed copy
of that certain Eleventh Amendment Fee Letter, dated as of the date hereof, by
and among the Borrower, the Administrative Agent, and the Lenders (the “Fee
Letter”).


2.3.          The Lenders shall have received all fees due and payable under the
Fee Letter.


2.4.          Such other documents and instruments incident to the execution and
delivery of this Amendment, in a form reasonably satisfactory to the
Administrative Agent and its counsel, as may be reasonably requested by the
Administrative Agent.


Section 3.
Representations and Warranties.



In order to induce the Lenders to execute and deliver this Amendment, each of
the Borrower and the Servicer hereby represent to the Lenders that as of the
date hereof (a) the representations and warranties set forth in Article III of
the Credit and Security Agreement are and shall be and remain true and correct
in all material respects (except to the extent such representations and
warranties expressly relate to an earlier date, in which case such
representations and warranties shall remain true and correct in all material
respects as of such earlier date) and (b) each of the Borrower and the Servicer
is in material compliance with the terms and conditions of the Credit and
Security Agreement and no event has occurred and is continuing that would
constitute an Amortization Event or a Potential Amortization Event under the
Credit and Security Agreement or shall result after giving effect to this
Amendment.


Section 4.
Miscellaneous.



4.1.          The Borrower hereby acknowledges and agrees that the Liens created
and provided for by the Transaction Documents continue to secure, among other
things, the Aggregate Unpaids and the performance of all of the Borrower’s
obligations under the Transaction Documents and the Credit and Security
Agreement as amended hereby; and the Transaction Documents and the rights and
remedies of the Lenders thereunder, the obligations of each of the Borrower and
Servicer thereunder, and the Liens created and provided for thereunder remain in
full force and effect and shall not be affected, impaired or discharged hereby. 
Nothing herein contained shall in any manner affect or impair the priority of
the liens and security interests created and provided for by the Transaction
Documents as to the indebtedness which would be secured thereby prior to giving
effect to this Amendment.


4.2.          Except as specifically amended herein, the Credit and Security
Agreement shall continue in full force and effect in accordance with its
original terms.  Reference to this specific Amendment need not be made in the
Credit and Security Agreement, the Notes, or any other instrument or document
executed in connection therewith, or in any certificate, letter or communication
issued or made pursuant to or with respect to the Credit and Security Agreement,
any reference in any of such items to the Credit and Security Agreement being
sufficient to refer to the Credit and Security Agreement as amended hereby.


4.3.          The Borrower agrees to pay on demand all reasonable out-of-pocket
costs and expenses of or incurred by the Administrative Agent in connection with
the negotiation, preparation, execution and delivery of this Amendment,
including the reasonable fees and expenses of counsel for the Administrative
Agent.





--------------------------------------------------------------------------------





4.4.          This Amendment may be executed in any number of counterparts, and
by the different parties on different counterpart signature pages, all of which
taken together shall constitute one and the same agreement.  Any of the parties
hereto may execute this Amendment by signing any such counterpart and each of
such counterparts shall for all purposes be deemed to be an original.  Delivery
of a counterpart hereof by facsimile transmission or by e‑mail transmission of
an Adobe portable document format file (also known as a “PDF” file) shall be
effective as delivery of a manually executed counterpart hereof.  This Amendment
shall be governed by, and construed in accordance with, the internal laws of the
State of New York.




[Signature Page to Follow]



--------------------------------------------------------------------------------






This Eleventh Amendment to Credit and Security Agreement is entered into as of
the date and year first above written.





 
Martin Marietta Funding LLC, as
     
Borrower
         


By:
/s/ Roselyn Bar
      Name: Roselyn Bar       Title: Vice President and Secretary
         






 
Martin Marietta Materials, Inc., as the
     
Servicer
         


By:
/s/ C. Howard Nye
      Name: C. Howard Nye       Title: Chairman and Chief Executive Officer
         






 
SunTrust Bank,
     
individually as a Lender and as
     
Administrative Agent
         


By:
/s/ Ileana I. Chu       Name:
Ileana I. Chu
      Title: Senior Vice President
         











Signature Pages to Eleventh Amendment to Credit and Security Agreement

--------------------------------------------------------------------------------







 
PNC Bank, National Association,
     
as a Lender
         


By:
/s/ Christopher Blaney       Name: 

Christopher Blaney
      Title:   
Senior Vice President
         






 
Regions Bank, as a Lender
         


By:
/s/ Mark A. Kassis       Name: Mark A. Kassis       Title: Managing Director    
     






 
MUFG Bank, Ltd. f/k/a The Bank of
     
Tokyo-Mitsubishi UFJ, LTD., New York
     
Branch, as a Lender
         


By:
/s/ Yohsuke Takahashi       Name:
Yohsuke Takahashi
      Title: Managing Director
         











Signature Pages to Eleventh Amendment to Credit and Security Agreement